DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CA2019/051030 07/24/2019
PCT/CA2019/051030 has PRO 62/861,223 06/13/2019 
PCT/CA2019/051030 has PRO 62/861,235 06/13/2019 
PCT/CA2019/051030 has PRO 62/861,228 06/13/2019 
PCT/CA2019/051030 has PRO 62/793,654 01/17/2019 
PCT/CA2019/051030 has PRO 62/793,514 01/17/2019 
PCT/CA2019/051030 has PRO 62/755,328 11/02/2018
PCT/CA2019/051030 has PRO 62/755,318 11/02/2018 
PCT/CA2019/051030 has PRO 62/755,311 11/02/2018
PCT/CA2019/051030 has PRO 62/722,135 08/23/2018
PCT/CA2019/051030 has PRO 62/722,137 08/23/2018 
PCT/CA2019/051030 has PRO 62/713,392 08/01/2018 
PCT/CA2019/051030 has PRO 62/713,413 08/01/2018 
PCT/CA2019/051030 has PRO 62/713,399 08/01/2018 
PCT/CA2019/051030 has PRO 62/711,364 07/27/2018 
PCT/CA2019/051030 has PRO 62/711,335 07/27/2018
PCT/CA2019/051030 has PRO 62/711,372 07/27/2018 

	Claims 34-35, 37, 43-44, 52, 56-57, 59-65, 99-113 are pending.

Applicant's election with traverse of Group I, claims 34, 43, 56-57, 59-65, 99, 101, 103, 105, 110, and 113 in the reply filed on April 6, 2022 is acknowledged.  Applicant’s traversal is on the ground(s) that Koyanagi does not teach the claimed specific sulfate to fucose molar ratio.  This argument is persuasive with regard to Koyanagi.  Groups I-III still lack unity of invention because even though the inventions of these groups require the technical feature of a high sulfate fucan, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nishino (Carbohydrate Research, 229 (1992) 355-362).  Nishino teaches an oversulfated fucan having a molar ratio of Fuc : Gal : sulfate of 1.00 : 0.17 : 1.65.  This is a sulfate to fucose molar ratio of 1.65 and a sulfate to fucose plus galactose molar ratio of 1.41.  See page 359, Table II.
The requirement is still deemed proper and is therefore made FINAL.

Applicant stated that claims 107-109 have been amended to depend from claim 105 and so they should also be examined with Group I.  Claims 107-109 were amended to depend from claim 105, but are still written as product claims.  The claims remain withdrawn at this time, but they may be amended to require a method in the future and will included in Group I.

Claims 35, 37, 44, 52, 100, 102, 104, 106-109, and 111-112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 6, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57 and 59-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites “reasonably susceptible,” which is a subjective term.  The term is indefinite because the specification does not supply any standard for measuring the scope of the term.  The examiner was unable to locate any guidance for “reasonably” in the specification.  Some objective standard must be provided in order to allow the public to determine the scope of the claim.  A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP 2173.05(b).  Claims 59-65 are included in this rejection because they depend from claim 57.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Cashman (US 2008/0063682 A1, March 13, 2008).  Cashman teaches a method for inhibiting fibrous adhesions using low sulfate fucans.  Cashman teaches the use of a fucan where the average sulfate per fucose was 1.8, but is silent about the sulfate per fucose + galactose.  It is also noted that the subjects administered that fucan all died.  See paragraph [0335].  Regarding the sulfate per fucose + galactose, this information cannot be obtained from what is disclosed by Cashman because the galactose content of the fucan is not disclosed and cannot be assumed based on its source.  Lee (Algae, Volume 21(1): 157-160, 2006) teaches that fucans from different forms of U. pinnatifida have different monosaccharide compositions.  See Table 2.  Zhao (Mar. Drugs 2018, 16, 321) teaches that fucoidans derived from U. pinnatifida grown in different countries have significant structural variation (Table 2).  Zhao also teaches that fucoidans extracted from different locations have different biological activity because it is a polymer mixture, and that monosaccharide composition varies with the collection time and age of the plant.  See page 7.  In view of this information, it cannot be said that Cashman’s fucan inherently met the limitations of the claims.  MPEP 2163.07(a) states that inherency may not be established by probabilities.  The skilled artisan would not be motivated to carry out Cashman’s method using a different high sulfate fucan because all the subjects died after receiving the high sulfate fucan.

Conclusion
Claims 57 and 59-65 are rejected.  Claims 34, 43, 56, 99, 101, 103, 105, 110, and 113 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623